Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Continued Examination Application (RCE)
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set
 forth in 37 CFR 1.17(e), was filed in this application after the final rejection.  Since this
 application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37
 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn 
pursuant to 37 CFR 1.114.  Applicants’ submission filed on 07/21/2022 has been entered.

Response to Amendment
2.	The amendment filed on 07/21/2022 has been made of record and entered.  Claim 1 has been amended.  Claims 2-4, 8-11, 14-19, & 21-25 have been canceled.
	Claims 1, 5-7, 12-13, & 20 are currently pending in this application and under consideration.

Claim Objections
3.	Claims 7, 13, & 20 are objected to because of the following informalities:
A.	In claim 7, last line, “samarium-cobaltparticles” should be changed to --samarium-cobalt particles--.
B.	In claim 13, line 1, “whereinthe” should be changed to --wherein the--.
C.	In claim 20, line 1, “whereinthe” should be changed to --wherein the--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 5-6, 12-13, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strehlau et al. (US 2007/0134145 A1).
	Strehlau et al. (PG Pub. ‘145) discloses a catalyst for exhaust gas purification in lean-burn engines, comprising: (i) iron oxide; (ii) platinum or rhodium or a mixture of platinum and rhodium as active metal; and (iii) a support oxide containing zirconium oxide, cerium/zirconium oxide or mixtures of these compounds if the active metal used is platinum alone, or the support oxide containing zirconium oxide, cerium/zirconium mixed oxide, aluminum oxide, aluminosilicate, silicon oxide, zeolite or mixtures of these compounds if the active metal used is rhodium or a mixture of platinum and rhodium (See page 11, claim 21).  The reference teaches that iron oxide in nanoparticles is a suitable iron compound (See page 4, paragraph [0052]).  The reference further discloses that the precious metal component may be applied to the support oxide prior to the iron compound being added (See page 4, paragraph [0054]), which provides for the teaching of the precious metal component being impregnated or ion-exchanged in a support oxide.  The iron oxide is present on the support oxide together with the precious metal (See page 4, paragraph [0055]).  See also entire reference for further details.
	The reference appears to teach the claimed catalyst composition comprising the same catalytically active particles and magnetic material, thus anticipates the instant claims.
	
Allowable Subject Matter
5.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicants’ Arguments
6.	The remarks filed on 07/21/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1, 5-7, 12-13, & 20 are pending.  Claims 1, 5-6, 12-13, & 20 are rejected.  Claim 7 is objected.  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
July 26, 2022